DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed Mar. 4, 2022 have been fully considered but they are not persuasive. 
Applicant argues at pages 7-10:
Applicant respectfully submits on pg. 7 that, “any one of relative permeability, capillary pressure, and absolute permeability by respectively representing a change in the relative permeability, a change in the capillary pressure, and a change in absolute permeability”, “dimensionless parameters including phase saturations of the one or more phases”, and “one or more phases indicating phase connectivity” are not merely “a mathematical relationship between variables or numbers”.  The examiner respectfully disagrees, as this step plainly sets forth a mathematical relationship between variables or numbers, e.g., setting an EoS for relative permeability as (equal to) a sum of changes in dimensionless parameters.  Also see equation 1, paragraph 79 of the specification, which equation falls within the scope of setting an EoS as claimed.  Applicant’s argument is therefore not persuasive.  
Applicant respectfully submits on pg. 7 that “finding a phase associated matrix for neighboring grid blocks and a previous time step to identify similar phases from the previous time step and between the neighboring grid blocks, wherein a grid block includes average fluid and rock properties for a considered volume of the fluid, and the phase associated matrix is an Np by Np matrix including zero or one, where the Np is the number of the one or more phases”, and that at least, “to identify similar phases from the previous time step and between the neighboring grid blocks, wherein a grid block includes average fluid and rock properties for a considered volume of the fluid” is not merely “a mathematical relationship between variables or numbers”.  The examiner respectfully disagrees.  At the outset, the language “finding a phase associated matrix for neighboring grid blocks and a previous time step”, given its broadest reasonable interpretation in light of the specification, has a scope that includes mathematical calculation to find a variable or a number.  See, e.g., Specification, paragraph 123.  The language “to identify similar phases from the previous time step and between the neighboring grid blocks” merely sets forth a result that follows from, a purpose served by, or an intended use of finding the phase associated matrix.  This language does not affirmatively recite any further step(s) beyond finding a phase matrix necessary in order to identify similar phases from the previous time step and between the neighboring grid blocks.  Applicant’s argument is therefore not persuasive.  
Applicant respectfully submits on pgs. 9-10 that Similarly, there is simply no possible way to construe the instant claims as monopolizing any mathematical concept and The instant claims contain no abstract scientific principle.  The instant claims recite the specific application of “predicting petrophysical properties in a fluid having one or more phases in porous media”, “generating a compositional simulator using the predicted petrophysical properties”, and “finding a phase associated matrix for neighboring grid blocks and a previous time step to identify similar phases from the previous time step and between the neighboring grid blocks, wherein a grid block includes average fluid and rock properties for a considered volume of the fluid.”  This is not merely a general linkage to the technology, the instant claims recite a specific, scientific application for applying the recited mathematical concepts.  The examiner respectfully disagrees.  These arguments are directed towards integration into a practical application.  These arguments are not persuasive because claim 1 sets forth no additional elements beyond a computer-readable memory and a processor to perform the sequence of recited steps, which are alone insufficient to integrate the judicial exception into a practical application or provide significantly more than the abstract idea itself.  Claim 7 is regarded as setting forth no additional claim elements besides the judicial exception.  See MPEP 2106.04(d).III. (“Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application”); see also MPEP 2106.05.II.
	
For the reasons set forth above, applicant’s arguments are not persuasive and the rejection of 
claims 1-12 are therefore maintained as set forth below.  Applicant does not separately argue the substance of any dependent claim.  

	Applicant’s representative is invited to contact the examiner to discuss the present Office action and/or to discuss potential claim amendments for expedited prosecution.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to 
an abstract idea without significantly more.
	

    PNG
    media_image1.png
    362
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    875
    652
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    871
    596
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    831
    589
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    869
    591
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    765
    610
    media_image6.png
    Greyscale

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set 
forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

 
    PNG
    media_image7.png
    810
    644
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    822
    641
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    861
    640
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    225
    630
    media_image10.png
    Greyscale


US 2016/0369600 A1 to Wong et al. relates to simplified compositional models for calculating properties of mixed fluids in a common surface network.
US 2016/0146004 A1 to Wang et al. relates to systems and methods for reservoir evaluation.
US 2014/0114632 A1 to Wu et al. relates to a method for modeling a reservoir using 3D multiple-point simulations with 2D training images.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863                                                                                                                                                                                                        
/DANIEL R MILLER/Primary Examiner, Art Unit 2863